Citation Nr: 0504419	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a heart disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956, from July 1958 to July 1962, from October 1962 to 
October 1968, and from January 1969 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Nashville, Tennessee.  The grant of service connection for 
bronchitis was effectuated in an August 1998 rating decision.  
A noncompensable disability rating was assigned effective in 
April 1993.  The veteran voiced disagreement with his 
assigned rating in October 1998.  His disability rating was 
subsequently increased to 10 percent, effective in April 1993 
and a statement of the case (SOC) was issued in February 
2000.  The veteran's substantive appeal of this issue was 
received in April 2000.

Service connection for heart disease and hypertension was 
denied by a February 2000 rating decision.  The veteran 
voiced disagreement in April 2000 and a SOC was issued in 
April 2003.  Later that month, his substantive appeal was 
received.

A hearing was held at the RO before a decision review officer 
in April 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The evidence shows that the veteran's bronchitis is not 
manifested by considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction; FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56 to 65 percent predicted; persistent paroxysmal 
coughing occurring at intervals throughout the day and by 
abundant purulent and fetid expectoration, but with slight, 
if any, emphysema or loss of weight; or incapacitating 
episodes of infection of two to four weeks total duration per 
year, or daily productive cough with sputum that is at times 
purulent or blood-tinged and requires prolonged (lasting four 
to six weeks) antibiotic usage more than twice a year.  

3.  The probative, competent medical evidence of record does 
not indicate that the veteran has a heart disease or 
hypertension as the result of his service-connected 
bronchitis or related to any incident in service.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 
percent have not been met for bronchitis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.97, Diagnostic Codes 6600 and 6601 (2004); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600 and 6601 (1996).

2.  A heart disease, to include hypertension, was not 
incurred in service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.307, 3.309 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice for the veteran's claims were not provided to the 
veteran prior to initial adjudication, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claims prior to the initial 
adjudications in August 1998 and February 2000.  VAOPGREC 7-
2004 (July 16, 2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in March 
2002 in which he was informed of the VCAA and the principles 
of service connection, to include presumptive service 
connection.  The March 2002 letter also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his service connection claims such as 
medical records, employment records, or records from other 
Federal agencies.  He was informed that he had to 
sufficiently identify the evidence before a request on his 
behalf could be made, reminded that it was still his 
responsibility to make sure the records were received by VA, 
and notified of where to send any evidence he had or obtained 
himself.  In this way, it may be concluded the veteran was 
advised to submit any pertinent evidence in his possession.  
He was again notified of the VA's duty to assist with his 
service connection claims, including what portion of the 
evidence for which he is responsible, by letter in April 
2004.

The veteran was notified by letter in April 2003 of the 
evidence necessary to establish his increased rating claim, 
and again informed that VA would make reasonable efforts to 
obtain evidence on his behalf including employment records, 
medical records and evidence from other government agencies 
as long as he supplied the requisite identifying information 
and any necessary release forms.  He had previously been 
informed of the rating criteria, including revised 
regulations, used to evaluate his service-connected 
bronchitis disability in the February 2000 SOC.
 
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  In fact, in March 2003 the veteran 
indicated he did not have any additional evidence to submit.  
Accordingly, the Board considers the VA's notice requirements 
have been met and any error in timing is harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his claims and the resulting reports have 
been obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  His 
service medical records, statements from private physicians, 
private medical evidence, VA medical records, and numerous 
statements from the veteran with photocopied articles have 
been associated with his claims folder.  He was afforded the 
opportunity to offer testimony in April 1999 concerning his 
increased rating claim and a transcript is of record.  The 
veteran has not identified evidence not of record or 
authorized VA to obtain any additional evidence on his 
behalf.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claim

In this case, the veteran contends that his chronic 
bronchitis is not properly evaluated.  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

On October 7, 1996, new regulations for evaluating pulmonary 
disorders went into effect.  The Board will proceed to 
analyze the veteran's claim for an increase under both sets 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  
VAOGCPREC 3-2000 (Apr. 10, 2000).

Under the former provisions of Diagnostic Code 6600, a 
noncompensable evaluation is warranted for mild chronic 
bronchitis with slight cough, no dyspnea and few rales.  A 10 
percent rating is provided for moderate chronic bronchitis, 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
is provided for moderately severe chronic bronchitis, with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation is warranted for severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion, and pulmonary function tests indicative 
of severe ventilatory impairment.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (effective prior to October 7, 1996).

Under the revised provisions of Diagnostic Code 6600, a 10 
percent rating requires a FEV-1 of 71 to 80 percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent 
rating is for assignment on showing of FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56 to 65 percent predicted.  A 60 percent rating 
requires a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2004).  

The RO also considered the veteran's service-connected 
chronic bronchitis as analogous to bronchiectasis for 
evaluation purposes.  Under the former provisions of 
Diagnostic Code 6601, bronchiectasis, a 30 percent evaluation 
is assigned for moderate bronchiectasis manifested by 
persistent paroxysmal coughing occurring at intervals 
throughout the day and by abundant purulent and fetid 
expectoration, but with slight, if any, emphysema or loss of 
weight.  A 60 percent disability evaluation is assigned for 
severe bronchiectasis with considerable emphysema, impairment 
in general health manifested by loss of weight, anemia, or 
occasional pulmonary hemorrhages, and occasional 
exacerbations of a few days duration, with expected fever and 
other symptoms, and the disability is demonstrated by 
lipoidol injection and layer sputum test.  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (in effect prior to October 7, 1996).

Under the revised criteria for Diagnostic Code 6601, 30 
percent disability rating is warranted when the disability is 
manifested by incapacitating episodes (i.e., bed rest and 
treatment by a physician) of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at times purulent or blood-tinged and requires 
prolonged (lasting four to six weeks) antibiotic usage more 
than twice a year.  38 C.F.R. § 4.97 (2004).  

The evidence includes a March 1993 emergency record that 
reflects the veteran complained of a two-week history of sore 
throat and cough.

A July 1994 emergency room note reflects that the veteran 
complained of a one and a half week history of productive 
cough.  His bilateral breath sounds were good and his lungs 
were clear upon examination.   The record contains an 
impression of bronchitis and the veteran was prescribed 
Keflex, an oral antibiotic.

A November 1994 emergency care note reflects that the veteran 
complained of a two-day history of runny nose and dry cough.  

A November 1994 radiology report reflects that testing had 
been ordered to rule out pneumonia but the X-ray revealed a 
negative chest.

A January 1997 VA treatment record reflects that veteran had 
a mostly dry cough for two days with no chills or shortness 
of breath.  The record shows that while the veteran 
complained of wheezing, none was heard upon examination.  
Chest X-ray was normal and the record shows that the veteran 
had cortersteriods in the past so this prescription would be 
refilled.  The veteran indicated that he used the remainder 
of this prescription for a flare-up in May 1997.

An August 1998 note on a prescription pad from a private 
physician indicates that, in the physician's opinion, the 
veteran was more disabled than 30 percent and the veteran now 
had pulmonary hypertension.  The physician does not refer to 
specific regulatory criteria in asserting that the veteran is 
more than 30 percent disabled and appears to refer to both 
the veteran's service-connected bronchitis and nonservice-
connected hypertension when making this assertion.

A November 1998 letter from the veteran reflects that he 
asserted that he had chronic bronchitis that had worsened 
over the years.  He indicated that he had taken so many 
antibiotics that they no longer worked.  As a consequence he 
had to take prednisone.  The veteran submitted attachments 
with his November 1998 letter that are not specific to his 
personal symptoms and are not material to his increased 
rating claim.

A February 1999 private examination report reflects that the 
veteran reported a history of respiratory problems with 
recurring episodes of bronchitis usually associated with 
extra shortness of breath, wheezing, and cough and chest 
congestion.  The report reflects that veteran had some degree 
of a chronic cough on a daily basis that was mostly 
nonproductive (unless during an episode of bronchitis).  Upon 
examination, the veteran's chest wall was mildly 
hyperinflated, his breath sounds were generally decreased but 
equal and there were no rales of the lungs or bronchi heard.  
Physical examination also revealed a regular heart rhythm 
with no murmurs or gallops.  Spirometry results suggested the 
possibility of a bronchospastic process although the veteran 
did not have an obvious obstructive pattern on the spirometry 
exam.  

The veteran was afforded the opportunity to offer testimony 
at a hearing before a decision review office in April 1999.  
The hearing transcript reflects that the veteran testified 
that he was treated with prednisone about ten times, he had 
been given a bronchodilator for wheezing, and prescribed 
steroids which helped but did not clear up his bronchial 
problems.  The veteran also testified that he took Vitamin C 
supplements for his condition.  He indicated that he had 
bronchitis attacks two to three times a year and that the 
longest one had ever lasted was nine months but that 
generally the attack would be better within two to three days 
when given prednisone.  He also testified that he was not 
asymptomatic as he coughed every day.

An August 1999 VA respiratory examination reflected that the 
veteran stated that experienced significant improvement of 
his cough and shortness of breath about two to three days 
after a course of prednisone treatment.  He also complained 
of an inability to withstand physical activity associated 
with work and of an inability to mow outside because of 
shortness of breath and fatigue.  The report shows that 
physical examination revealed chronically inflamed nasal 
mucous but no acute inflammatory changes in the pharynx.  
Examination of his chest showed normal percussion and 
auscultation at rest and the normal sinus rhythms.  Chest X-
rays continued to show no acute disease but he had increased 
bronchovascular markings centrally on both sides without any 
pleural disease or any evidence of lung tumor.  The examiner 
indicated that the veteran had significant impairment of his 
lifestyle and function in spite of the fact that his 
pulmonary functions tests and chest X-rays did not show any 
impairment.  The report shows that the examiner also 
indicated that the veteran's symptoms were substantially 
significant to warrant courses of antibiotics and then 
steroid therapy such that he had a loss of function of 
productive days in the form of seven to ten days of rest 
every time the veteran got an episode.  The examiner 
indicated that all of the veteran's respiratory conditions, 
to include episodes of bronchitis and sinusitis, affected the 
veteran's lifestyle in a moderate way.

An April 2000 letter from the veteran's spouse indicated that 
the veteran's bronchitis was not mild and that he had been 
sick more than he had been well.  She indicated that the only 
reason the veteran did not have to keep running to the doctor 
was that he had been taking Vitamin C for 15 years.  The 
letter also refers to problems with the veteran's sinuses and 
morning clearing of the throat.

A May 2000 VA medical record reflects that the veteran had 
not taken his high blood pressure medication for the 
preceding two weeks and was treated for hypertension.  The 
medical record also notes the veteran had a chronic dry 
cough.

A December 2002 statement from the veteran reflects that he 
stated that he was treated with prednisone earlier that month 
for bronchitis and asserted it took 10 days to clear up.  The 
attached clinic appointment sheet does not show an 
appointment for bronchitis but has nasal polyps and sinusitis 
hand-written on it.  This is not the service-connected 
disability currently under consideration.

An April 2003 VA respiratory examination report shows that 
much of the veteran's history and complaints evolved around 
bronchitis symptoms dating back to his military days and were 
not necessarily specific to his then-current symptomotology.  
The report shows that in addition to his focus on his past 
symptoms, the veteran appeared angry when talking about his 
past exacerbations of symptoms.  Upon examination, the 
veteran was in no respiratory distress but the report shows 
that he had had sporadic dry cough at times.  The veteran was 
referred to a specialist for his sinusitis symptoms.  The 
examination report indicates that at that time, the veteran 
referred to increased sensitivity to pollen and grass that 
exacerbated his chronic bronchitis and sinusitis symptoms.  
The report also refers to the veteran's activity more or less 
seemed to be confined to inside of the house because 
excessive heat or cold would trigger his chronic symptoms of 
bronchitis and sinusitis.

A June 2003 private medical records shows that the veteran 
complained of a sore throat and that his right ear hurt.

The evidence does not show and neither does the veteran argue 
that his service-connected bronchitis meets the regulatory 
criteria for an increased rating based on lung capacity 
testing.  Nor does the veteran meet the criteria for a higher 
disability rating under the prior regulatory criteria for 
evaluating bronchitis.  While the evidence shows that the 
veteran has a persistent cough throughout the day, the 
objective medical evidence reveals this to be a dry cough 
except during episodes of active infection.  The veteran's 
spouse referred to expectoration only upon waking in the 
morning.  

The February 1999 private examination report shows that the 
veteran did not have rales and that spirometry results merely 
suggested the possibility of bronchospastic process but there 
was not an obvious obstructive pattern.  The August 1999 VA 
examination report shows that X-ray revealed no acute 
disease.  As the evidence of record is not reflective of 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, or beginning chronic airway 
obstruction, his disability picture for bronchitis does not 
more closely approximate the criteria for a 30 percent 
disability rating under the regulations in effect prior to 
October 1996 have been met.

The April 2003 VA examination report shows that the examiner 
indicated that the veteran had significant impairment of his 
lifestyle and function.  Nevertheless, testing did not reveal 
any impairment.  Further, the evidence does not show abundant 
purulent and fetid expectoration, emphysema or loss of 
weight.  As such, the disability picture does not more 
closely approximate the criteria for a higher 30 percent 
disability rating under Diagnostic Code 6601, effective prior 
to October 1996.

Nor does the veteran's disability picture warrant a 30 
percent disability picture under the revised Diagnostic Code 
6601.  The evidence of record does not show that the veteran 
has incapacitating episodes of such frequency that the total 
duration is two to four weeks a year or purulent or blood 
tinged sputum requiring prolonged anti-biotic usage more than 
twice a year.  Accordingly, the veteran's disability picture 
does not more closely approximate the revised criteria for a 
30 percent disability picture.

In short, the veteran's disability picture for his service-
connected bronchitis does not warrant a disability rating in 
excess of 10 percent.  Since the criteria for an increased 
schedular evaluation for bronchitis has not been shown at any 
point during the pendency of this appeal, a staged rating is 
not warranted.  

In reaching this decision, the Board notes that the evidence 
does not show that the veteran's service-connected disability 
is in any way exceptional or unusual.  The record does not 
document that he has experienced any marked interference with 
his employment or frequent periods of hospitalization as to 
render the application of the regular schedular criteria 
impractical.  The veteran has argued that his continual 
coughing is particularly disruptive; however, the evidence of 
record is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
veteran's disability picture does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be established on a secondary 
basis for a disability, shown to be proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran asserts that he is entitled to service connection 
for a heart disease and hypertension as secondary to his 
service-connected pulmonary disability.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertion that he has a 
heart disorder and hypertension as the result of his 
pulmonary disability is not competent medical evidence for 
such a medical conclusion.

Moreover, a layperson's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute "medical" evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As such, the veteran's statements 
regarding what he was told by physician does not constitute 
competent medical evidence as to the etiology of any cardiac 
disability.  Furthermore, the veteran has submitted numerous 
photocopies of articles, definitions, and medical 
encyclopedia entries.  In short, the veteran has attempted to 
support his claim with medical treatises.  While many of the 
submitted articles and entries do discuss a correlation 
between the development of cardiac disabilities and numerous 
infections, including bronchial infection, the submitted 
evidence is not specific to veteran's case.  The treatise 
evidence discusses generic relationships that are not 
specific to the facts of the veteran's claim.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The submitted 
photocopies do not have the degree of certainty for the 
specific facts of the veteran's claim to be probative to the 
issue at hand.  The question at hand is not whether a cardiac 
disability can be the result of recurrent bronchial 
infections, but whether this veteran has a type of cardiac 
disability that results from such recurrent infections.

Here, an August 1998 note on a prescription pad from a 
private physician indicates that the veteran had developed 
pulmonary hypertension.  The private physician did not detail 
specific physical finding for his diagnosis or indicate the 
diagnosis was secondary to a specific disease.

In constrast, an October 1998 VA medical record reflects that 
an echocardiogram had been performed that showed a sclerotic 
aortic valve with mild aortic regurgitation; normal left 
ventricular systolic function and mild mitral and tricuspid 
regurgitations.  The examiner consulted with the cardiology 
staff who indicated the echocardiogram findings were not 
sufficient to establish a diagnosis of pulmonary 
hypertension.  The examiner recommended that the veteran be 
set for a respiratory examination by a pulmonologist.  An 
addendum to the note reflects that respiratory testing was 
not completed due to patient effort.  The veteran indicated 
in a separate statement that he was unable to complete the 
testing, as he had felt faint.

A February 1999 private examination report also indicated 
that a chest X-ray of did not suggest an active process of 
the heart.

The April 1999 hearing transcript reflects that the veteran 
testified that it is well known that bronchial problems can 
cause pulmonary hypertension and that his bronchial problems 
had resulted in such a condition.

A May 2000 letter from a private physician indicated that the 
veteran had chronic obstructive pulmonary disease for many 
years that the physician believed caused the veteran to 
develop chronic hypertension and cardiovascular disease.

A December 2000 VA heart examination report reflects that 
after examining the veteran and reviewing the claims folder, 
the examiner indicated the veteran's current systemic 
hypertension was not related to his chronic pulmonary disease 
nor to associated medication.  The examiner noted that the 
echocardiogram findings of sclerotic aortic valve and aortic 
regurgitations were normal findings for the veteran's age 
and, specifically, there were no findings of right 
ventricular hypertrophy or of pulmonary hypertension.

A February 2002 letter reveals that the veteran indicated he 
had submitted enough material to support his claims and that 
he had been gathering the evidence himself over the years.

An April 2002 private myocardial image results report 
contains an impression of abnormal spect dual isotope images 
of the heart based on very subtle reversible defect in the 
apex suggestive of ischemia.  The report indicates this was a 
very small area of myocardium at risk.  Another April 2002 
private radiology report reflects that the veteran's right 
ventricle was normal in structure and function.

A June 2002 reflects that a private physician stated that the 
veteran was under her care for hypertension, mild/moderate 
mitral regurgitation, and hypercholesterolemia.  She 
indicated the veteran had informed her of his long history of 
chronic bronchitis.  The physician indicated that there had 
been some studies to show that chronic infections could 
contribute to human pathogenesis.  She did not comment with 
any specificity on whether the veteran's chronic infections 
were linked to his hypertension or a heart disability.

Another private physician indicates in an April 2003 note 
that she had been treating the veteran for the preceding year 
as his primary care physician.  She indicated that is was 
very possible that the veteran's frequent infections could 
have contributed to his heart valvular disease and 
atherosclerosis.

A February 2004 VA heart examination report reflects that an 
examiner, after examining the veteran and reviewing the 
claims folder, indicated that he concurred with the opinion 
contained in the December 2000 VA examination report that the 
veteran's systemic hypertension was not related to his 
primary pulmonary process or any medications being taken for 
that process.  The report shows that, in addition, it did not 
appear the veteran had any sequeli of chronic pulmonary 
disease such as pulmonary hypertension or right ventricular 
hypertrophy.

An April 2004 private physician letter reflects that she 
believed the veteran's chronic infections played a role in 
the formation of his heart disease especially since he had 
never been a smoker.

In short, the evidence contains both positive and negative 
opinions regarding whether the veteran currently has a heart 
disability or hypertension as a result of his service-
connected bronchitis.  As such, the Board must weigh the 
probative value and materiality of the evidence. 

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of a treating physician.  See Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Here, the private medical opinions that 
do not contain specific opinions regarding whether the 
veteran has hypertension or a heart disability as a result of 
a pulmonary disease does not carry much evidentiary weight 
because such opinions are lacking any rationale specific to 
the evidence in this case.  Evidence must do more than 
suggest a possible outcome, and as such, the discussions of 
general relationships or evidence that merely suggest 
possibilities are not highly probative.  

While a private physician raised the veteran's nonsmoker 
status as support of her opinion that the veteran's chronic 
infections played a role in the formation of his heart 
disease, two VA physicians came to the opposite conclusion 
with more detailed medical rationales.  The December 2000 and 
February 2004 VA opinions both indicate that testing did not 
reveal that the veteran had the type of heart disease that 
would be associated with chronic pulmonary infections.  The 
evidence and rationales offered are consistent with both VA 
testing and evidence revealed in private medical records.  
The opinions also show that while the veteran had 
hypertension, testing did not reveal pulmonary hypertension.
 
Since, as indicated above, the VA medical opinions were based 
upon, and consistent with, the full record, reflect upon what 
evidence the opinions are predicated, and are supported by 
clear rationale and medical comment, the Board considers 
these opinions more probative than opinions offered by the 
private physicians.  As the VA medical opinions were adverse 
to the veteran, the Board concludes that the greater weight 
of the evidence is therefore against the veteran's service 
connection claim.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  Accordingly, service connection for a heart disease, 
to include hypertension, as secondary to his service-
connected bronchitis must be denied.

The Board notes that the veteran has also argued that a heart 
disease, to include hypertension, is the result of in-service 
flu shots that he received.  As previously indicated, the 
veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is 
no competent medical evidence that  links, or even suggests a 
link, between any current heart disease, to include 
hypertension, and any specific in-service incident.  
Accordingly, service connection is not warranted on this 
basis.  See 38 C.F.R. § 3.303 (2004).  Certain disease, 
including hypertension, may be presumed to have been incurred 
in service when manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As the 
evidence is not reflective of hypertension to any degree 
within one year of the veteran's April 1976 discharge from 
active duty, hypertension may not be presumed to have been 
incurred in service.



ORDER

A increased rating for bronchitis is denied.

Service connection for a heart disease, to include 
hypertension, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


